      Case 2:21-cv-00993-GMN-EJY Document 6 Filed 07/26/21 Page 1 of 2



 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
 3    3800 Howard Hughes Parkway, Suite 500
      Las Vegas, NV 89169
 4    Tel: (702) 862-8300
      Fax: (702) 862-8400
 5    Email: jthompson@clarkhill.com
      Attorney for Defendant
 6    Equifax Information Services LLC
 7

 8                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 9
     BELINDA MARIE BALL-LIVINGSTON, an      )
10                                          )            Case No. 2:21-cv-00993-GMN-EJY
     individual,
                                            )
11                                          )
                                 Plaintiff, )
12                                          )            STIPULATION OF EXTENSION OF
     vs.                                    )            TIME FOR DEFENDANT EQUIFAX
13                                          )            INFORMATION SERVICES LLC TO
                                            )            FILE ANSWER
     EQUIFAX INFORMATION SERVICES LLC, a )
14
     Foreign Limited-Liability Company,     )
                                            )            FIRST REQUEST
15
                                 Defendant. )
                                            )
16                                          )
                                            )
17                                          )
                                            )
18

19          Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
20   time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
21   no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND
22   AGREED to by and among counsel, that Defendant Equifax Information Services LLC’s time to
23   answer, move or otherwise respond to the Complaint in this action is extended from July 26, 2021
24   through and including August 25, 2021. The request was made by Equifax so that it can have an
25   ...
26   ...
27   ...
28   ...
     Case 2:21-cv-00993-GMN-EJY Document 6 Filed 07/26/21 Page 2 of 2



 1   opportunity to collect and review its internal files pertaining to the allegations in the Complaint,

 2   and Plaintiff approves. This stipulation is filed in good faith and not intended to cause delay.

 3          Respectfully submitted this 26th day of July, 2021.

 4                                                 CLARK HILL PLLC
 5                                                 By: /s/Jeremy J. Thompson
                                                   Jeremy J. Thompson
 6                                                 Nevada Bar No. 12503
 7                                                 3800 Howard Hughes Pkwy, Suite 500
                                                   Las Vegas, NV 89169
 8                                                 Tel: (702) 862-8300
                                                   Fax: (702) 862-8400
 9                                                 Email: jthompson@clarkhill.com
10
                                                   Attorneys for Defendant Equifax Information
11                                                 Services LLC

12                                                 No opposition

13                                                  /s/ Erik W. Fox, Esq.
                                                   Jamie S. Cogburn, Esq.
14
                                                   Nevada Bar No. 8409
15                                                 Erik W. Fox, Esq.
                                                   Nevada Bar No. 8804
16                                                 COGBURN LAW OFFICES
                                                   2508 St. Rose Parkway, Suite 330
17                                                 Henderson, NV 89074
18                                                 Phone: (702) 748-7777
                                                   FAX: (702) 966-3880
19                                                 Email: jsc@cogburnlaw.com
                                                   Email: efox@cogburnlaw.com
20

21                                                 Attorneys for Plaintiff

22   IT IS SO ORDERED:
23

24

25   ____________________________________
     United States Magistrate Judge
26

27   DATED: July 26, 2021
28

                                                      -2-
